             Case 3:18-cv-01930-SI              Document 192            Filed 10/03/19          Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF OREGON
                                             PORTLAND DIVISION




William X Nietzche (solely as trustee for
KRME International Trust),
Et al.,
                                                                                     3:18-CV-01930-SI
                   Plaintiff/Petitioner,                                                       Case No.
                                                                            PLAINTIFF'S MOTION FOR CONTEMPT


                                                                            DATE: OCT31,2019
                                                                            TIME: 10AM
                                                                            ROOM:300

v.

FREEDOM MORTGAGE CORPORATION (FMC),
Et al.,
                   Defeudant(s)/Respondent(s)


                               PLAINTIFF'S MOTION FOR CONTEMPT
        COMES NOW Plaintiff William and Julie Kinney ("The Kinney's"), by and through
Plaintiff/trustee William X Nietzche, a People, to move this Court of Record 1o enter an order
finding the following persons (hereinafter contemnors) to be in either civil contempt and/or
criminal contempt and/or misdemeanor contempt of the above-entitled court, and in support state
the following:

     I. This affidavit is presented to the court (and not to a judge) as descrihed in California Code of
        Civil Procedure, Section 121 l(a), paragraph 2. 1



1 Califomia Code of Civil Procedure, Section 1211 (a), paragraph 2: "When the contempt is not committed in the
immediate view and presence of the court, or of the judge at chambers, an affidavit shall be presented to the court or
judge of the facts constituting the contempt, or a statement of the facts by the referees or arbitrators, or other judicial
officers."


                            PLAINTIFF'S MOTION FOR CONTEMPT- Page 1 of3
         Case 3:18-cv-01930-SI           Document 192          Filed 10/03/19       Page 2 of 3




    2. The following persons:

       Michael Simon, purported judge;
       Mary Austad, purp01ted clerk;
       Tom Purcell, purported attorney;
       Michael Fen·ell, purported attorney;
       Andrew Wiener, purported attorney;
       Anthony Todaro, purported attorney;
       Alicia Morales, purported attorney;
       Rachel Evans, purported attorney;
       Teresa Annendariz, purported attorney;
       David Venables, purported attorney;
       James Bookhout, purported attorney;
       Kevin Kono, purported attorney;
       Cynthia Peek, purported attorney;
       Marc Katz, purported attorney;
       David J. Elkanich, purported attorney;
       Mathew J Kalmanson, purported attorney;
       Meryl Hutleng, purported attorney;
       Nathanial Aggrny, purported attorney;
       Cole L. Albee, purported attorney;
       Nellie Barnard, purported attorney;
       Kathy Kudrna, purported attorney;
       Peter Salmon, purported attorney;
       Pillar French, purported attorney;
       Milo Petranovich, purpmted attorney;
       Terrance Slominski, purported attorney;

       (hereinafter "Contemnors") are all subjects of this court and shall be found to be in civil
       contempt, criminal contempt, and/or misdemeanor contempt of this court.

   3. This motion is made on the grounds that said subjects of the court willfully conspired to,
       and did create and enter into the record of the above-entitled court a paper falsely
       purporting to be a duly constituted order of said court. The consequence of said paper is
       to interfere with the conduct of the business of the court, and subsequently the rights of
       the parties to orderly due process and the authority and dignity of the court.

   4. Plaintiffs further move the court to issue such orders as may be necessary to enforce the
       rights of the parties and the authority and dignity of the court.


   5. These motions are based on the pleadings, records and files of the court, and the attached
      declarations/affidavits of William X Nietzche and Wren Doggett.



WHEREFORE, Plaintiffs move this Court of Record to enter an order:

   l. Requiring Contemnors, to show cause, if any they have, why the court should not find
       each individually in contempt of court by reason of their attempt to circumvent a lawfully



                       PLAINTIFF'S MOTION FOR CONTEMPT- Page 2 of3
       Case 3:18-cv-01930-SI            Document 192          Filed 10/03/19    Page 3 of 3




    issued subpoena, as alleged in Affidavit of William X Nietzche in support of this motion
    for contempt;

2. or find Contemnors each individually in contempt of colllt by reason of their attempt to
   circUlllvent a lawfully issued subpoena, as alleged in Affidavit of William X Nietzche in
   support of this motion for contempt;

3. Further, I invite the court to use its discretion to determine whether or not this court of
   record should send, in accordance with Ninth Circuit Local rule 6, a written notification
   of its finding to the Judicial Council for the Ninth Circuit and Oregon State Bar
   Association.

4. And any such other and further relief the court deems just and reasonable under the
   circUlllstances.


RESPECTFULLY DATED this               Su        day of   ,S;ff~      (e::      , 2019.




By_:,.::~~'JL._-\,..,~=00.__
William X Nietzche, as trustee for KRME International Trust
In Solo Proprio, In Proper Persona,                                                '/_
Sui Heredes, Sui Juris [Prose]




                     PLAINTIFF'S MOTION FOR CONTEMPT- Page 3 of3
